Blandford, Justice.
In this case, one T. B. Holmes procured advancements from Brunson & Dennard to enable him to make a crop, and in May he gave to them a lien on the crops to be made to secure such advancements as had been made and that were to be made. In June, Holmes abandoned the crop and turned it over to Eubanks. Eubanks, according to the testimony of Brunson, one of defendants in error, agreed, if Brunson & Dennard would make further advancements to him to make the crop, that he would assume all liabilty of Holmes to them which had been incurred. This Eubanks denied. The jury found the issue thus raised in favor of Brunson & Dennard. Eubanks moved for a new trial, which the court refused, and this is assigned as error.
The only question in the case is one of fact, and the jury settled this between the parties, and the superior court refused to interfere; and there being no abuse of discretion by that court, this court is powerless to interfere.
Judgment affirmed.